PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of				:
CAVADEAS, STEVEN LESTER, rt al.	:
Application No.:  16/477,417			:	DECISION ON PETITION
Filing Date:  July 11, 2019			:
Attorney Docket No.:  200552-00169 
		
	
This is a decision on the petition filed April 08, 2022, under the unintentional application of 37 CFR 1.137(a), to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the Notice of Non-Compliant Amendment office action mailed January 11, 2022, the applicant was given two (2) month from the mail date of the notice to reply.  No extensions of time under the provisions of 37 CFR 1.136(a) were obtained.  Accordingly, the application became abandoned on March 12, 2022.

The petition satisfies the conditions for revival pursuant to the provisions of 37 CFR 1.137(a) in that (1) a reply in the form of an amendment to the office action was sent in with the petition; (2) the petition fee of $2,100; and (3) the required statement of unintentional delay have been received.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Accordingly, since the $1,480.00 extension of time submitted on April 08, 2022, was subsequent to the maximum extendable period for reply, this fee is unnecessary and will be credit to petitioner’s credit card in due course.

 Telephone inquiries concerning this decision should be directed to Dale Hall at (571) 272-3586.  

This matter is being referred to the Technology Center 1617 for processing of the amendment and for appropriate action by the Examiner in the normal course of business.



/Dale A. Hall/Paralegal Specialist, OPET